HAWTHORNE, Justice.
Defendant E. E. Perkins was sentenced to serve six months in the parish jail, subject to work, and all of the sentence was suspended except 15 days thereof upon good behavior. Defendant Ida Perkins was sentenced to serve six months in the parish jail, subject to work, and all of the sentence was suspended except 10 days thereof upon good behavior. Defendant J. F. Thompson was sentenced to serve six months in the parish jail, subject to work, and all of this sentence was suspended except 15 days thereof upon good behavior. The sentences in this case were to run concurrently with those in case State of Louisiana v. Perkins and Thompson, 220 La. 76, 55 So.2d 786.
For t/he reasons assigned in the case of State of Louisiana v. Johnson, 220 La. 64, 55 So.2d 782, the sentences imposed upon the relators are annulled and set aside, and the case is remanded to the district court in order that the relators may be sentenced according to law.